United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4261
                        ___________________________

                                     Letsie Bass

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                       University of Arkansas at Pine Bluff

                             lllllllllllllllllllll Defendant

 Laurence B. Alexander, In His Capacity as Chancellor, UAPB (originally named
as Calvin Johnson); Elbert Bennett, in His Capacity as Director of Student Affairs,
UAPB; University of Arkansas System, Through its Board of Trustees, Donald R.
                               Bobbitt, President

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                              Submitted: July 26, 2017
                               Filed: August 1, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      Letsie Bass appeals the district court’s1 dismissal of her employment
discrimination complaint. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       Having conducted a thorough review, this court concludes that dismissal was
proper for the reasons explained by the district court. See Plymouth Cty. v. Merscorp,
Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (grant of motion to dismiss is reviewed de
novo).


      The judgment is affirmed. See 8th Cir. R. 47B.
                        ____________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -2-